DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on July 1, 2022 and subsequent Request for Continued Examination filed July 11, 2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the sparkling beverage comprises substantially no caramel” in line 7.  Applicant attempts to define the term “substantially no caramel” as a case where caramel is used in such a small amount as to not affect the color of the sparkling beverage contained as an impurity (Specification, Paragraph [0055]).  However, this definition does not explain what degree of caramel constitutes “a small amount.”  Therefore, the term “substantially no” is a relative term which renders the claim indefinite. The term “substantially no” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.
Claims 2-15 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2018/0263269 in view of Watrous (“Zevia eliminates caramel color”) (<https://foodbusinessnews.net/articles/6658-zevia-eliminates-caramel-color>) (Published August 31, 2015).
Regarding Claim 1, Prakash et al. discloses a sparkling beverage (‘269, Paragraphs [0359] and [0383]-[0384]) comprising Reb D and Reb M (‘269, Paragraph [0011]).  The sparkling beverage contains a content of Reb D of from about 200 ppm to about 550 ppm Reb D (rebaudioside D) (‘269, Paragraph [0374]), which overlaps the claimed Reb D content of from 60 ppm to 600 ppm.  The sparkling beverage also contains a content of Reb M (rebaudioside M) of from about 100 ppm to about 400 ppm (‘269, Paragraph [0368]), which overlaps the claimed Reb M content of from more than 100 ppm and no more than 600 ppm.  Using the lower endpoints of the ranges of these particular embodiments disclosed of Reb D and Reb M of 200 ppm and 100 ppm respectively, a total content of Reb D and Reb M is 300 ppm, which falls within the claimed Reb D and Reb M combination of more than 160 ppm and no more than 700 ppm.  Additionally, the Reb D content to Reb M content ratio is 2, which falls within the claimed Reb D content to Reb M content ratio of 2.50 or less.  Furthermore, Prakash et al. discloses the pH of the beverage to be between about 2.5 to about 4.2 (‘269, Paragraph [0381]), which falls within the claimed pH levels of 2.5 to 6.0.  Prakash et al. teaches a beverage having the claimed amounts and ratios of Reb D and Reb M as well as the claimed pH levels.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts and ratios of Reb D and Reb M and the claimed pH levels since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb D and Reb M in the claimed amounts and ratios based upon the desired sweetness level for a particular consumer.
Further regarding Claim 1, Prakash et al. does not suggest using caramel in the beverage, which reads on the claimed sparkling beverage comprising substantially no caramel.  However, Prakash et al. does not explicitly state that the sparkling beverage comprises substantially no caramel.
Watrous discloses a sparkling beverage (soft drink) that is color free by removing caramel coloring (Page 1), which reads on the claimed sparkling beverage comprising substantially no caramel.  The caramel color used in soda beverages has trace amounts of 4-MEI, a chemical linked in some studies to cancer (Page 2).
Both Prakash et al. and Watrous are directed towards the same field of endeavor of sparkling beverages comprising one or more sweeteners (stevia) (‘269, Paragraph [0019]) (Page 2).  Applicant discloses the sparkling beverage containing substantially no caramel or caramel color in that the beverage is inhibited from being colored (Specification, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and make the beverage have substantially no caramel color as taught by Watrous since Watrous teaches that the presence of caramel color used in soda has trace amounts of a chemical linked to cancer.  By removing the presence of caramel, the chemicals linked to cancer can be omitted.
Regarding Claim 2, Prakash et al. discloses the content of Reb D (rebaudioside D) being from about 20 ppm to about 300 ppm (‘269, Paragraph [0367]), which overlaps the claimed Reb D amount of 60 to 300 ppm.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts Reb D since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb D in the claimed amounts and ratios based upon the desired sweetness level for a particular consumer.
Regarding Claim 3, Prakash et al. discloses the pH of the beverage to be between about 2.5 to about 4.2 (‘269, Paragraph [0381]), which overlaps the claimed pH levels of 2.5 to 4.0.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed pH levels since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would adjust the pH level of the sparkling beverage based upon the desired acidity level for a particular consumer.
Regarding Claim 4, Prakash et al. discloses a sparkling beverage (‘269, Paragraphs [0359] and [0383]-[0384]) comprising Reb D and Reb M (‘269, Paragraph [0011]).  The sparkling beverage contains a content of Reb D of from about 200 ppm to about 550 ppm Reb D (rebaudioside D) (‘269, Paragraph [0374]).  The sparkling beverage also contains a content of Reb M (rebaudioside M) of from about 100 ppm to about 400 ppm (‘269, Paragraph [0368]).  Using the lower endpoints of the ranges of these particular embodiments disclosed of Reb D and Reb M of 200 ppm and 100 ppm respectively, a total content of Reb D and Reb M is 300 ppm, which falls within the claimed Reb D and Reb M combination of 170 ppm to 600 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts Reb D and Reb M since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb D and Reb M in the claimed amounts based upon the desired sweetness level for a particular consumer.
Regarding Claim 5, Prakash et al. discloses the content of Reb M (rebaudioside M) being from about 200 ppm to about 400 ppm (‘269, Paragraph [0368]), which falls within the claimed Reb M content of 200 ppm to 600 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts Reb M since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb M in the claimed amounts and ratios based upon the desired sweetness level for a particular consumer.
Regarding Claim 6, Prakash et al. discloses one or more steviol glycosides of Reb A and Reb N (‘269, Paragraphs [0373]-[0374]).
Regarding Claim 7, Prakash et al. discloses a content of Reb N (rebaudioside N) being from about 20 ppm to 100 ppm (‘269, Paragraph [0374]), which overlaps the claimed Reb N content of 50 ppm or less.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts Reb N since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb N in the claimed amounts and ratios based upon the desired sweetness level for a particular consumer.
Regarding Claim 8, Prakash et al. discloses a content of Reb A (rebaudioside A) being from about 10 ppm to about 300 ppm (‘269, Paragraph [0373]), which overlaps the claimed Reb A content of 0 to 100 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed amounts Reb A since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and incorporate Reb A in the claimed amounts and ratios based upon the desired sweetness level for a particular consumer.
Regarding Claim 9, Prakash et al. discloses one or more sweeteners of sucrose (‘269, Paragraph [0063]), high fructose corn syrup (‘269, Paragraph [0065]), erythritol, mogroside V, aspartame, sucralose, acesulfame potassium, saccharin (‘269, Paragraph [0064]), corn syrup (‘269, Paragraph [0319]), and xylitol (‘269, Paragraph [0081]).
Regarding Claim 10, Prakash et al. discloses the sparkling beverage having a Brix in terms of sucrose of from 3 to 12 (‘269, Paragraph [0253]), which overlaps the claimed Brix levels of 5 to 13.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed Brix levels since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Prakash et al. and adjust the beverage to have Brix levels in the claimed amounts based upon the desired sweetness level for a particular consumer.
Regarding Claim 11, Prakash et al. discloses that hydration products can help the body to replace fluids lost by sweat, physical activity, and excessive consumption of alcohol (‘269, Paragraph [0183]) and that a hydration product helps the body replace fluids lost wherein the hydration product is an electrolyte provided by juice or fruit extracts (‘269, Paragraph [0184]).  Although Prakash et al. does not explicitly state that the beverage has an alcohol content of less than 0.05 v/v%, Prakash et al. recognizes that excessive consumption of alcohol results in lost fluid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and make the sparkling beverage have 0% alcohol, which falls within the claimed alcohol content of less than 0.05 v/v% in order to use the beverage composition as a hydration product as a juice or fruit extract having an electrolyte that replaces lost fluids (‘269, Paragraph [0184]).
Regarding Claim 12, Prakash et al. discloses the beverage being orange flavored, lemon flavored, lime flavored, grape flavored, ginger ale flavored, or cola flavored (‘269, Paragraph [0359]).
Regarding Claim 13, Prakash et al. discloses the beverage having phosphoric acid (‘269, Paragraph [0361]), vanilla (‘269, Paragraph [0094]), and caffeine (‘269, Paragraph [0379]).
Regarding Claim 14, the limitations “wherein foam retention time is 20 seconds to 80 seconds as measured when 100 ml of the beverage is poured into a 500 ml cylinder at a rate of 100 ml/2 sec, the 500 ml cylinder having a height of 373 mm and a diameter of 47 mm” are limitations with respect to the properties of the sparkling beverage.  Where the claimed and prior art products are identical or substantially identical in composition, a case of anticipation has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  The beverage of Prakash et al. necessarily has the same foam retention property of a foam retention time being between 20 seconds to 80 seconds as measured when 100 ml of the beverage is poured into a 500 ml cylinder at a rate of 100 ml/2 sec, the 500 ml cylinder having a height of 373 mm and a diameter of 47 mm since Prakash et al. teaches an embodiment wherein it would be obvious to modify a sparkling beverage having the same Reb D and Reb M composition as the claimed beverage based upon the desired sweetness level for a particular consumer and since Prakash et al. explicitly teaches the claimed Reb D content and the claimed Reb D + Reb M content and the claimed Reb D/Reb M content, and the claimed pH levels.
Regarding Claim 15, Prakash et al. discloses the pH of the beverage to be between about 2.5 to about 4.2 (‘269, Paragraph [0381]), which overlaps the claimed pH levels of 3.0 to 4.5.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. to have the claimed pH levels since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would adjust the pH level of the sparkling beverage based upon the desired acidity level for a particular consumer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2018/0263269 as applied to claim 1 above in view of Nakajima et al. US 2019/0116836.
Regarding Claim 11, Prakash et al. discloses that hydration products can help the body to replace fluids lost by sweat, physical activity, and excessive consumption of alcohol (‘269, Paragraph [0183]) and that a hydration product helps the body replace fluids lost wherein the hydration product is an electrolyte provided by juice or fruit extracts (‘269, Paragraph [0184]).  Although Prakash et al. does not explicitly state that the beverage has an alcohol content of less than 0.05 v/v%, Prakash et al. recognizes that excessive consumption of alcohol results in lost fluid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and make the sparkling beverage have 0% alcohol, which falls within the claimed alcohol content of less than 0.05 v/v% in order to use the beverage composition as a hydration product as a juice or fruit extract having an electrolyte that replaces lost fluids (‘269, Paragraph [0184]).
However, in the event that it can be argued that there is no reason to make the sparkling beverage of Prakash et al. to have an alcohol content of less than 0.05 v/v%, Nakajima et al. discloses a sparkling beverage (‘836, Paragraph [0017]) comprising Reb D and Reb M (‘836, Paragraphs [0007] and [0012]) wherein the beverage is nonalcoholic (‘836, Paragraph [0017]).  The disclosure of a nonalcoholic beverage indicates an alcohol content of 0 v/v%, which falls within the claimed alcohol content range of less than 0.05 v/v%.
Both Prakash et al. and Nakajima et al. are directed towards the same field of endeavor of sparkling beverage comprising Reb D and Reb M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling beverage of Prakash et al. and make the beverage nonalcoholic as taught by Nakajima et al., which reads on the claimed alcohol content of less than 0.05 v/v%, in order to provide a beverage suitable for consumers less than 21 years of age.

Response to Arguments
Applicant’s arguments filed July 1, 2022, with respect to the rejection(s) of Claims 1-15 under 35 USC 103(a) have been fully considered and are persuasive.  Nakajima et al. teaches away from the sparkling beverage comprising substantially no caramel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prakash et al. under 35 USC 103(a) as discussed above.
It is noted that a rejection under 35 USC 112(b) has been made, which was necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonorden et al. US 2009/0074927 discloses beverage concentrates and beverages optionally containing caramel (‘927, Paragraph [0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792